This is an appeal by the defendant, Henry B. Hood, from an assessment made and docketed in the office of the clerk of the Superior Court of Buncombe County, on 16 February, 1931, by the Corporation Commission of North Carolina, as authorized by statute, to enforce the statutory liability of the said Henry B. Hood, as a stockholder of the Central Bank and Trust Company, an insolvent banking corporation, organized under the laws of this State, and prior to 20 November, 1930, doing business at Asheville, N.C. *Page 599 
Since the docketing of said assessment, Gurney P. Hood, Commissioner of Banks, has succeeded to the rights of the Corporation Commission, under and by virtue of said assessment, chapter 243, Public Laws of North Carolina, 1931.
The appeal was tried at February Term, 1932, of the Superior Court of Buncombe County on the issues raised by the pleadings.
From judgment affirming the assessment docketed in the office of the clerk of the Superior Court of Buncombe County, by the Corporation Commission on 16 February, 1931, against the defendant he appealed to the Supreme Court.
On the question of laches to bar a recovery in actions of this kind, the following observation is made, citing numerous authorities, in Chamberlainv. Trogden, 148 N.C. at p. 141: "All the authorities, however, are to the effect that, in order to do so, the subscriber must act with promptness and due diligence, both in ascertaining the fraud and taking steps to repudiate his obligation."
The record discloses that "the parties have consented to waive a jury trial and that his Honor find the facts and his conclusions of law, and after hearing the testimony for the plaintiff and the defendant, the court finds the following facts," (setting same forth). . . . Upon the foregoing facts, the court found the following conclusions of law: That the defendant, Henry B. Hood, was guilty of laches in not repudiating the stock purchase transactions between 2 May, 1928, and 19 November, 1930," etc.
If there is sufficient competent evidence to support this finding of fact by the court, in regard to laches, this Court is bound by the findings as in a jury trial. There was competent evidence on the record for the court below to have found the facts either way. The court below found the facts that defendant was guilty of laches, and we are bound by the finding. See Hood v. Martin, post, 620. The judgment of the court below is
Affirmed. *Page 600